Order entered April 20, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00110-CV

                       ANGELA NICHOLSON, Appellant

                                         V.

                WAL-MART STORES TEXAS, LLC, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-14576

                                      ORDER

      Before the Court is appellant’s April 16, 2021 motion for an extension of

time to file her brief on the merits. We GRANT the motion. We ORDER the

brief tendered to this Court by appellant on April 16, 2021 filed as of the date of

this order.

      Also before the Court is appellant’s April 16, 2021 motion to supplement the

clerk’s record. We GRANT the motion. We ORDER Dallas County District

Clerk Felicia Pitre to file, within ten days of the date of this order, a supplemental
clerk’s record containing Exhibit A of Plaintiff’s Response to Defendant Wal-Mart

Stores Texas, LLC’s Traditional and No Evidence Motion for Summary Judgment.

       We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Pitre and all parties.

                                           /s/   CRAIG SMITH
                                                 JUSTICE